         Case 1:19-cr-00012-VSB Document 300
                                         301 Filed 02/03/21
                                                   02/08/21 Page 1 of 1




                                     RICHARD PALMA
                                       ATTORNEY AT LAW
                                   11 PARK PLACE - SUITE 1715
                                   NEW YORK, NEW YORK 10007



MEMBER OF THE BAR                                                      TEL. (212) 686-8111
NEW YORK & FLORIDA                                                     FAX. (212) 202-7800
                                                                E-MAIL: rpalma177@gmail.com

                                             February 3, 2021

ECF filed

Honorable Vernon S. Broderick
United States District Judge                                                2/8/2021
U.S. District Court for S.D.N.Y.
40 Foley Square
New York, N.Y. 10007

       Re:    U.S. v. Pickney, et al., including Jamal Perez, 19 Cr. 12 (VSB)
              Defense Request for Order Authorizing Release of Jamal Perez’s U.S.
              Passport from U.S. Pretrial Services’ Custody.

Dear Judge Broderick:

        As Your Honor may recall, Mr. Jamal Perez was sentenced to Time Served and 5-years
Supervised Release on or about April 16, 2020. We respectfully request an order authorizing the
release of his passport from the custody of U.S. Pretrial Services.

       For these reasons, I make this request. I am available to Your Honor should the Court
have questions about this matter. My cellular phone number is (917) 751-5754.

       Thank you.

                                             Respectfully submitted,

                                             s/Richard Palma

                                             Richard Palma




                                          RICHARD PALMA
                                         ATTORNEY AT LAW
